EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on August 17, 2022.
Claims 1, 19, and 20 are amended herein.  
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Claims 1-20 are pending and allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Stephen Lesavich on August 22, 2022.
The application has been amended as follows:

In the Claims:
Claims 1 and 19-20 are amended as follows:

1. (Currently Amended) A method for displaying and managing products in a virtual display environment with a cloud communications network, comprising: 
creating with a cloud application in a non-transitory computer readable medium on a cloud server network device with one or more processors connected to a cloud communications network, a first set of a plurality of vector images from a plurality of corresponding raster images of a set of consumer products, wherein the created first set of the plurality of vector images include selected ones of the created first set of the plurality of vector images created at different views of the set of consumer products and also include other selected ones of the created first set of the plurality of vector images created at varying levels of detail from general details to specific details for the set of consumer products; 
creating with the cloud application a second set of a plurality of vector images for pre- determined groups of the set of consumer products comprising a plurality of visual overlays; 
adding with the cloud application a first set of electronic links to individual vector images in the created first set of the plurality of vector images, wherein only selected ones of electronic links from the first set of electronic links added to an individual vector image are visible and displayable when the individual vector image for an individual consumer product from the set of consumer products is displayed; 
adding with the cloud application a second set of electronic links to the created second set of the plurality of vector images for the created plurality of visual overlays, wherein only selected ones of electronic links from the second set of electronic links added to the individual vector image are visible and displayable when the individual vector image for an individual visual overlay from the created plurality of visual overlays is displayed; 
creating with the cloud application a multi-resolution mosaic (MRM) digital image stored in one or more cloud storage objects in a progressive resolution format for a pre- determined display layout of the set of consumer products with the created first set and the created second set of the plurality of vector images and the added first and the added second sets of electronic links, 
wherein the created MRM digital image includes an layered vector image hierarchy of the created first set and the created second set of the plurality of vector images and wherein the layered vector image hierarchy includes selected ones of vector images from the created first set of the plurality of vector images displaying the general details for the set of consumer products at a first set of highest levels in the layered vector image hierarchy and other selected ones of vector images from the created first set of the plurality of vector images displaying the specific details for the set of consumer products at lowest levels in the layered hierarchy and selected ones from the created second set of the plurality of vector images displaying the created plurality of visual overlays of varying level of details from the general details to specific details for the pre-determined groups of the set of consumer products at a second set of highest levels in the layered vector image hierarchy; 
storing with the cloud application the created MRM digital image with a progressive resolution display from the one or more cloud storage objects via the cloud communications network; 
storing with the cloud application from the one or more cloud storage objects the created MRM digital image with the progressive resolution display of the set of consumer products with the created plurality of vector images in the layered vector image hierarchy, the progressive resolution display including displaying, zooming in and zooming out on selected portions of the created MRM digital image and displaying selected ones of the added first set or second set of electronic links in the plurality of vector image layers and allowing linking to one or more sets of electronic information from different vector image layers in the plurality of vector image layers during the progressive resolution display of the created MRM digital image, wherein the progressive resolution display of the created MRM digital image displays only the selected ones of electronic links added to a vector image layer currently being viewed in the created MRM digital image, 
wherein varying from general electronic information to specific electronic information as lower layers are viewed in the plurality of vector image layers; 
storing with the cloud application from the one or more cloud storage objects with the progressive resolution display of the created MRM digital image the created plurality of vector images in the plurality of vector image layers without converting any of the created plurality of vector images to another format or downloading any raster images associated with the created plurality of vector images over the cloud communications network; 
creating with a server artificial reality application on the cloud application on the cloud server network device, a plurality of artificial reality objects, wherein the plurality of artificial reality objects each include a physical location tag including actual physical location information in a desired physical space comprising an actual physical location and an information tag including time, date, product and coupon information for the set of consumer products; 
adding with the server artificial reality application on the cloud application a set of artificial reality electronic links to the plurality of artificial reality objects to link the plurality of artificial reality objects to a plurality of different locations in the created MRM digital image in the first set of the plurality of vector images and the second set of the plurality of vector images for the set of consumer products; 
receiving a first location information message on the server artificial reality application on the cloud application on the cloud server network device from a target network device with one or more other processors indicating the target network device has reached a first physical location in the desired physical space that matches a first physical location tag for a first virtual reality object from the created plurality of artificial reality objects; 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the first artificial reality object determined from the first location message on a display component via a target artificial reality application on the target network device; 
receiving one or more first selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more first consumer products in the set of consumer products from the created MRM digital image via the first artificial reality object; 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device, 
the first set of the plurality of vector images linked to the first artificial reality object for a the first set of one or more consumer products including a plurality of graphical markers and a plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different first desired set of consumer products from the set of consumer products to be selected directly on the target artificial reality application target network device with the one or more additional first selection inputs; 
receiving a second location information message on the server artificial reality application on the cloud application on the cloud server network device from the target artificial reality application on the target network device indicating the target network device has reached a second physical location in the desired physical space that matches a second physical location tag for a second virtual reality object from the created plurality of artificial reality objects; 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the second artificial reality object determined from the second location message on the display component via the target artificial reality application on the target network device; 
receiving one or more second selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more second consumer products in the set of consumer products from the created MRM digital image via the second artificial reality object; and 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device,
the second set of the plurality of vector images linked to the second artificial reality object for a the second set of one or more consumer products including the plurality of graphical markers and the plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different second desired set of consumer products from the set of consumer products to be selected directly on the target artificial reality application on the target network device with the one or more additional second selection inputs.

19. (Currently Amended) A non-transitory computer readable medium having stored therein a plurality of instructions for causing one or more processors to execute a processor implemented method including steps comprising:
creating with a cloud application in a non-transitory computer readable medium on a cloud server network device with one or more processors connected to a cloud communications network, a first set of a plurality of vector images from a plurality of corresponding raster images of a set of consumer products, wherein the created first set of the plurality of vector images include selected ones of the created first set of the plurality of vector images created at different views of the set of consumer products and also include other selected ones of the created first set of the plurality of vector images created at varying levels of detail from general details to specific details for the set of consumer products;
creating with the cloud application a second set of a plurality of vector images for pre-determined groups of the set of consumer products comprising a plurality of visual overlays;
adding with the cloud application a first set of electronic links to individual vector images in the created first set of the plurality of vector images, wherein only selected ones of electronic links from the first set of electronic links added to an individual vector image are visible and displayable when the individual vector image for an individual consumer product from the set of consumer products is displayed;
adding with the cloud application a second set of electronic links to the created second set of the plurality of vector images for the created plurality of visual overlays, wherein only selected ones of electronic links from the second set of electronic links added to the individual vector image are visible and displayable when the individual vector image for an individual visual overlay from the created plurality of visual overlays is displayed;
creating with the cloud application a multi-resolution mosaic (MRM) digital image stored in one or more cloud storage objects in a progressive resolution format for a pre-determined display layout of the set of consumer products with the created first set and the created second set of the plurality of vector images and the added first and the added second sets of electronic links, 
wherein the created MRM digital image includes an layered vector image hierarchy of the created first set and the created second set of the plurality of vector images and wherein the layered vector image hierarchy includes selected ones of vector images from the created first set of the plurality of vector images displaying the general details for the set of consumer products at a first set of highest levels in the layered vector image hierarchy and other selected ones of vector images from the created first set of the plurality of vector images displaying the specific details for the set of consumer products at lowest levels in the layered hierarchy and selected ones from the created second set of the plurality of vector images displaying the created plurality of visual overlays of varying level of details from the general details to specific details for the pre-determined groups of the set of consumer products at a second set of highest levels in the layered vector image hierarchy; 
storing with the cloud application the created MRM digital image with a progressive resolution display from the one or more cloud storage objects via the cloud communications network;
storing with the cloud application from the one or more cloud storage objects the created MRM digital image with the progressive resolution display of the set of consumer products with the created plurality of vector images in the layered vector image hierarchy, the progressive resolution display including displaying, zooming in and zooming out on selected portions of the created MRM digital image and displaying selected ones of the added first set or second set of electronic links in the plurality of vector image layers and allowing linking to one or more sets of electronic information from different vector image layers in the plurality of vector image layers during the progressive resolution display of the created MRM digital image, wherein the progressive resolution display of the created MRM digital image displays only the selected ones of electronic links added to a vector image layer currently being viewed in the created MRM digital image, 
wherein varying from general electronic information to specific electronic information as lower layers are viewed in the plurality of vector image layers; 
storing with the cloud application from the one or more cloud storage objects with the progressive resolution display of the created MRM digital image the created plurality of vector images in the plurality of vector image layers without converting any of the created plurality of vector images to another format or downloading any raster images associated with the created plurality of vector images over the cloud communications network; 
creating with a server artificial reality application on the cloud application on the cloud server network device, a plurality of artificial reality objects, wherein the plurality of artificial reality objects each include a physical location tag including actual physical location information in a desired physical space comprising an actual physical location and an information tag including time, date, product and coupon information for the set of consumer products; 
adding with the server artificial reality application on the cloud application a set of artificial reality electronic links to the plurality of artificial reality objects to link the plurality of artificial reality objects to a plurality of different locations in the created MRM digital image in the first set of the plurality of vector images and the second set of the plurality of vector images for the set of consumer products; receiving a first location information message on the server artificial reality application on the cloud application on the cloud server network device from a target network device with one or more other processors indicating the target network device has reached a first physical location in the desired physical space that matches a first physical location tag for a first virtual reality object from the created plurality of artificial reality objects; 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the first artificial reality object determined from the first location message on a display component via a target artificial reality application on the target network device; 
receiving one or more first selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more first consumer products in the set of consumer products from the created MRM digital image via the first artificial reality object; 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device, 
the first set of the plurality of vector images linked to the first artificial reality object for a first set of one or more consumer products including a plurality of graphical markers and a plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different first desired set of consumer products from the set of consumer products to be selected directly on the target artificial reality application target network device with the one or more additional first selection inputs; 
receiving a second location information message on the server artificial reality application on the cloud application on the cloud server network device from the target artificial reality application on the target network device indicating the target network device has reached a second physical location in the desired physical space that matches a second physical location tag for a second virtual reality object from the created plurality of artificial reality objects; 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the second artificial reality object determined from the second location message on the display component via the target artificial reality application on the target network device; 
receiving one or more second selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more second consumer products in the set of consumer products from the created MRM digital image via the second artificial reality object; and 
displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device,
the second set of the plurality of vector images linked to the second artificial reality object for a second set of one or more consumer products including the plurality of graphical markers and the plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different second desired set of consumer products from the set. of consumer products to be selected directly on the target artificial reality application on the target network device with the one or more additional second selection inputs.

20. (Currently Amended) A system for displaying and managing products in a virtual display environment on a cloud communications network, comprising in combination: 
a cloud communications network; 
one or more cloud server network devices with one or more processors and a non-transitory computer readable medium; 
one or more target network devices with one or more other processors and other non- transitory computer readable medium; 
the one or more cloud server network devices and one or more target network devices configured: 
for creating with a cloud application in a non-transitory computer readable medium on a cloud server network device with one or more processors connected to a cloud communications network, a first set of a plurality of vector images from a plurality of corresponding raster images of a set of consumer products, wherein the created first set of the plurality of vector images include selected ones of the created first set of the plurality of vector images created at different views of the set of consumer products and also include other selected ones of the created first set of the plurality of vector images created at varying levels of detail from general details to specific details for the set of consumer products; 
for creating with the cloud application a second set of a plurality of vector images for pre-determined groups of the set of consumer products comprising a plurality of visual overlays; 
for adding with the cloud application a first set of electronic links to individual vector images in the created first set of the plurality of vector images, wherein only selected ones of electronic links from the first set of electronic links added to an individual vector image are visible and displayable when the individual vector image for an individual consumer product from the set of consumer products is displayed; 
for adding with the cloud application a second set of electronic links to the created second set of the plurality of vector images for the created plurality of visual overlays, wherein only selected ones of electronic links from the second set of electronic links added to the individual vector image are visible and displayable when the individual vector image for an individual visual overlay from the created plurality of visual overlays is displayed; 
for creating with the cloud application a multi-resolution mosaic (MRM) digital image stored in one or more cloud storage objects in a progressive resolution format for a pre-determined display layout of the set of consumer products with the created first set and the created second set of the plurality of vector images and the added first and the added second sets of electronic links, 
wherein the created MRM digital image includes an layered vector image hierarchy of the created first set and the created second set of the plurality of vector images and wherein the layered vector image hierarchy includes selected ones of vector images from the created first set of the plurality of vector images displaying the general details for the set of consumer products at a first set of highest levels in the layered vector image hierarchy and other selected ones of vector images from the created first set of the plurality of vector images displaying the specific details for the set of consumer products at lowest levels in the layered hierarchy and selected ones from the created second set of the plurality of vector images displaying the created plurality of visual overlays of varying level of details from the general details to specific details for the pre-determined groups of the set of consumer products at a second set of highest levels in the layered vector image hierarchy; 
for storing with the cloud application the created MRM digital image with a progressive resolution display from the one or more cloud storage objects via the cloud communications network;
for storing with the cloud application from the one or more cloud storage objects the created MRM digital image with the progressive resolution display of the set of consumer products with the created plurality of vector images in the layered vector image hierarchy, the progressive resolution display including displaying, zooming in and zooming out on selected portions of the created MRM digital image and displaying selected ones of the added first set or second set of electronic links in the plurality of vector image layers and allowing linking to one or more sets of electronic information from different vector image layers in the plurality of vector image layers during the progressive resolution display of the created MRM digital image, wherein the progressive resolution display of the created MRM digital image displays only the selected ones of electronic links added to a vector image layer currently being viewed in the created MRM digital image,
wherein varying from general electronic information to specific electronic information as lower layers are viewed in the plurality of vector image layers;
for storing with the cloud application from the one or more cloud storage objects with the progressive resolution display of the created MRM digital image the created plurality of vector images in the plurality of vector image layers without converting any of the created plurality of vector images to another format or downloading any raster images associated with the created plurality of vector images over the cloud communications network;
for creating with a server artificial reality application on the cloud application on the cloud server network device, a plurality of artificial reality objects, 
wherein the plurality of artificial reality objects each include a physical location tag including actual physical location information in a desired physical space comprising an actual physical location and an information tag including time, date, product and coupon information for the set of consumer products; 
for adding with the server artificial reality application on the cloud application a set of artificial reality electronic links to the plurality of artificial reality objects to link the plurality of artificial reality objects to a plurality of different locations in the created MRM digital image in the first set of the plurality of vector images and the second set of the plurality of vector images for the set of consumer products; 
for receiving a first location information message on the server artificial reality application on the cloud application on the cloud server network device from a target network device with one or more other processors indicating the target network device has reached a first physical location in the desired physical space that matches a first physical location tag for a first virtual reality object from the created plurality of artificial reality objects; 
for displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the first artificial reality object determined from the first location message on a display component via a target artificial reality application on the target network device; 
for receiving one or more first selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more first consumer products in the set of consumer products from the created MRM digital image via the first artificial reality object; 
for displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device, 
the first set of the plurality of vector images linked to the first artificial reality object for a first set of one or more consumer products including a plurality of graphical markers and a plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different first desired set of consumer products from the set of consumer products to be selected directly on the target artificial reality application target network device with the one or more additional first selection inputs; 
for receiving a second location information message on the server artificial reality application on the cloud application on the cloud server network device from the target artificial reality application on the target network device indicating the target network device has reached a second physical location in the desired physical space that matches a second physical location tag for a second virtual reality object from the created plurality of artificial reality objects; 
for displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the second artificial reality object determined from the second location message on the display component via the target artificial reality application on the target network device;
for receiving one or more second selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more second consumer products in the set of consumer products from the created MRM digital image via the second artificial reality object; and
for displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device,
the second set of the plurality of vector images linked to the second artificial reality object for a the second set of one or more consumer products including the plurality of graphical markers and the plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different second desired set of consumer products from the set of consumer products to be selected directly on the target artificial reality application on the target network device with the one or more additional second selection inputs.


Allowed Claims:  Claims 1-20 are allowed, wherein claims 1 and 19-20 are independent claims and the balance are their dependencies.  
Reasons for Allowance:  With regard to claims 1 and 19-20, the prior art of record, alone or combined, neither anticipates nor renders obvious a method, a non-transitory computer-readable medium, and a system comprising: creating with a cloud application in a non-transitory computer readable medium on a cloud server network device with one or more processors connected to a cloud communications network, a first set of a plurality of vector images from a plurality of corresponding raster images of a set of consumer products, wherein the created first set of the plurality of vector images include selected ones of the created first set of the plurality of vector images created at different views of the set of consumer products and also include other selected ones of the created first set of the plurality of vector images created at varying levels of detail from general details to specific details for the set of consumer products; creating with the cloud application a second set of a plurality of vector images for pre-determined groups of the set of consumer products comprising a plurality of visual overlays; adding with the cloud application a first set of electronic links to individual vector images in the created first set of the plurality of vector images, wherein only selected ones of electronic links from the first set of electronic links added to an individual vector image are visible and displayable when the individual vector image for an individual consumer product from the set of consumer products is displayed;  adding with the cloud application a second set of electronic links to the created second set of the plurality of vector images for the created plurality of visual overlays, wherein only selected ones of electronic links from the second set of electronic links added to the individual vector image are visible and displayable when the individual vector image for an individual visual overlay from the created plurality of visual overlays is displayed;  creating with the cloud application a multi-resolution mosaic (MRM) digital image stored in one or more cloud storage objects in a progressive resolution format for a pre-determined display layout of the set of consumer products with the created first set and the created second set of the plurality of vector images and the added first and the added second sets of electronic links, wherein the created MRM digital image includes an layered vector image hierarchy of the created first set and the created second set of the plurality of vector images and wherein the layered vector image hierarchy includes selected ones of vector images from the created first set of the plurality of vector images displaying the general details for the set of consumer products at a first set of highest levels in the layered vector image hierarchy and other selected ones of vector images from the created first set of the plurality of vector images displaying the specific details for the set of consumer products at lowest levels in the layered hierarchy and selected ones from the created second set of the plurality of vector images displaying the created plurality of visual overlays of varying level of details from the general details to specific details for the pre-determined groups of the set of consumer products at a second set of highest levels in the layered vector image hierarchy; storing with the cloud application the created MRM digital image with a progressive resolution display from the one or more cloud storage objects via the cloud communications network; storing with the cloud application from the one or more cloud storage objects the created MRM digital image with the progressive resolution display of the set of consumer products with the created plurality of vector images in the layered vector image hierarchy, the progressive resolution display including displaying, zooming in and zooming out on selected portions of the created MRM digital image and displaying selected ones of the added first set or second set of electronic links in the plurality of vector image layers and allowing linking to one or more sets of electronic information from different vector image layers in the plurality of vector image layers during the progressive resolution display of the created MRM digital image, wherein the progressive resolution display of the created MRM digital image displays only the selected ones of electronic links added to a vector image layer currently being viewed in the created MRM digital image, wherein varying from general electronic information to specific electronic information as lower layers are viewed in the plurality of vector image layers; storing with the cloud application from the one or more cloud storage objects with the progressive resolution display of the created MRM digital image the created plurality of vector images in the plurality of vector image layers without converting any of the created plurality of vector images to another format or downloading any raster images associated with the created plurality of vector images over the cloud communications network; creating with a server artificial reality application on the cloud application on the cloud server network device, a plurality of artificial reality objects, wherein the plurality of artificial reality objects each include a physical location tag including actual physical location information in a desired physical space comprising an actual physical location and an information tag including time, date, product and coupon information for the set of consumer products; adding with the server artificial reality application on the cloud application a set of artificial reality electronic links to the plurality of artificial reality objects to link the plurality of artificial reality objects to a plurality of different locations in the created MRM digital image in the first set of the plurality of vector images and the second set of the plurality of vector images for the set of consumer products; receiving a first location information message on the server artificial reality application on the cloud application on the cloud server network device from a target network device with one or more other processors indicating the target network device has reached a first physical location in the desired physical space that matches a first physical location tag for a first virtual reality object from the created plurality of artificial reality objects; displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the first artificial reality object determined from the first location message on a display component via a target artificial reality application on the target network device; receiving one or more first selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more first consumer products in the set of consumer products from the created MRM digital image via the first artificial reality object; displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device, the first set of the plurality of vector images linked to the first artificial reality object for a the first set of one or more consumer products including a plurality of graphical markers and a plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different first desired set of consumer products from the set of consumer products to be selected directly on the target artificial reality application target network device with the one or more additional first selection inputs; receiving a second location information message on the server artificial reality application on the cloud application on the cloud server network device from the target artificial reality application on the target network device indicating the target network device has reached a second physical location in the desired physical space that matches a second physical location tag for a second virtual reality object from the created plurality of artificial reality objects; displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, the second artificial reality object determined from the second location message on the display component via the target artificial reality application on the target network device; receiving one or more second selection inputs on the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network from the target artificial reality application on the target network device, to select one or more second consumer products in the set of consumer products from the created MRM digital image via the second artificial reality object; and displaying from the server artificial reality application on the cloud application on the cloud server network device via the cloud communications network, on the display component via the target artificial reality application on the target network device, the second set of the plurality of vector images linked to the second artificial reality object for a the second set of one or more consumer products including the plurality of graphical markers and the plurality of new electronic links at the highest levels in the layered hierarchy of the created MRM digital image and allowing progressive resolution display from the highest levels in the layered hierarchy down to the lowest levels in the layered hierarchy and back up to the highest levels in the layered hierarchy in the created MRM digital image directly from the target artificial reality application on the target network device, the progressive resolution display also allowing a new or different second desired set of consumer products from the set of consumer products to be selected directly on the target artificial reality application on the target network device with the one or more additional second selection inputs.
Discussion of Prior Art:  WO 0000951 A1 to Riley et al. is directed to a system and method for a rendering engine architecture wherein graphics or other objects are detected and rendered for display to a user independent of the source of the graphics.  However, Riley, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 19-20 and, in particular, the above-noted featured.
US 9,396,391 B2 to Navulur is directed to the generation of orthomosaic image layers for a geographical area where the layers comprise different spatial resolutions to improve consistency when zooming.  However, Navulur, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 19-20 and, in particular, the above-noted featured.
US 2012/0197713 A1 to Stroila et al. is directed to providing a graphical user interface on a navigation system in which either vector or raster images are presented.  However, Stroila, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 19-20 and, in particular, the above-noted featured.
US 10,885,099 B1 to Price et al. is directed to a system for performing image searches that includes an augmented reality application.  However, Price, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 19-20 and, in particular, the above-noted featured.
US 10,846,534 B1 to Furlan et al. is directed to an augmented reality system in which icons and tags are overlayed over images.   However, Furlan, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 19-20 and, in particular, the above-noted featured.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625